Citation Nr: 0208872	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1952 to October 1955.

In February 1999-and later in May 1999 after considering 
additional evidence, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a back disorder.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board) and, in 
support of his appeal, he testified at a hearing in October 
1999.  After considering his hearing testimony and the 
other evidence of record, the Board issued a decision in 
October 2000 reopening the claim, finding it well grounded, 
and remanding the case to the RO for further development and 
consideration.  See 38 C.F.R. § 3.156(a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  After completing the 
development requested, the RO continued to deny service 
connection and returned the case to the Board.


FINDINGS OF FACT

1.  The RO has been unable to locate any of the veteran's 
service medical records, despite attempting to, and have 
exhausted all possible options for obtaining this or other 
similar records concerning his service.

2.  The most probative medical evidence of record indicates 
the veteran sustained an intercurrent on-the-job injury at 
his civilian employment in 1970, and that his current 
symptoms are partially a residual of that trauma and 
otherwise due to a 
pre-existing congenital defect, not aggravated during 
service, and his repeated loading and unloading of freight 
during his 30-year career as a truck driver.



CONCLUSION OF LAW

The veteran does not have a back disorder that was incurred 
in or aggravated during service, nor does he have 
osteoarthritis that may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Applicability of the Veterans Claims Assistance Act 
of 2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the U.S. signed into law the VCAA-which since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  The implementing regulations are 
found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims, and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  Id.  With certain exceptions 
that are not relevant to this particular appeal, the VCAA is 
applicable to all claims that were filed on or after the date 
of its enactment, and to claims that were filed prior to that 
date and not yet final.  Therefore, the veteran is entitled 
to have the VCAA considered in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been met.  
After reopening the claim in October 2000, the Board remanded 
the case to the RO to obtain additional clinical treatment 
records-including from one of the veteran's primary care 
private physicians, Dr. R.S. Runnels, who had submitted a 
statement in support of the veteran's claim.  The Board also 
directed the RO to have the veteran examined by a VA 
physician to obtain a medical opinion concerning the cause of 
his back disorder.  And the RO completed all of the 
development requested in the Board's remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (the veteran is entitled, 
as a matter of law, to compliance with the remand orders).  
The RO also readjudicated the claim on a de novo basis 
(i.e.,. based on the entire record), since the Board had 
reopened the claim, and the RO duly apprised the veteran 
of the VCAA and its legal implications in a June 2001 letter.  
Furthermore, when subsequently contacted by the RO in 
November 2001, the veteran indicated that he did not have any 
additional evidence to submit and, therefore, requested 
immediate processing of his appeal as soon as possible 
without further delay.  The RO again apprised him of the VCAA 
in a Supplemental Statement of the Case (SSOC) issued during 
the following month, December 2001.  So he has been 
fully informed of this change in law and provided the 
benefits and procedural protections offered by it.  Thus, the 
Board may proceed to adjudicate his claim without fear of 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Unfortunately, the veteran's service medical records (SMRs) 
are not available for consideration.  The National Personnel 
Records Center (NPRC), which is a military records repository 
located in St. Louis, Missouri, has indicated that 
any records at that facility concerning the veteran probably 
were destroyed in a 1973 fire.  Also, despite having him 
complete National Archives (NA) Form 13055, the NPRC was 
unable to obtain any additional alternative records such as 
Surgeon General's Office (SGO) extracts or morning reports 
(M/R), etc., of the 121st Evacuation Hospital-where he 
worked as a medic in Korea and alleges that he injured his 
back while moving a patient sometime between March and April 
1953.  See, e.g., McCormick v. Gober, 14 Vet. App. 39 (2000); 
M21-1, Part III, 4.23 (Change 41, July 12, 1995).  
Unfortunately though, even after completing and submitting 
this form, no SMRs were obtained.  But in situations where, 
as here, the SMRs are lost or presumed destroyed, VA has a 
"heightened" duty to more carefully explain the reasons and 
bases for its decision and to seriously consider applying the 
benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 
(1991); 38 C.F.R. § 3.102.  So this predicament of not having 
the SMRs available for consideration-while admittedly 
regrettable, is not altogether fatal to the claim for 
benefits because the veteran receives even greater 
consideration as a result of the holdings in O'Hare and Moore 
and, aside from that, still has the opportunity to submit 
medical or other evidence, himself, concerning his treatment 
and evaluation after his service in the military ended.  And 
if, per chance, that evidence provides a reasonable basis for 
etiologically linking his current disability to service, 
then service connection is still possible.  See 38 C.F.R. 
§ 3.303(b) and (d), Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997), and Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995), discussing the legal principles of 
"continuity of symptomatology" following service to show 
chronicity of disease or injury and the permissibility of 
still establishing service connection when the condition at 
issue was not initially diagnosed until after service.

II.  Governing Laws and Regulations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Degenerative joint disease (i.e., 
osteoarthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Legal Analysis

The outcome of this appeal is determined by weighing the 
medical and other evidence that is available in the absence 
of the SMRs.  And, here, there is evidence both for and 
against the claim.  So if the Board determines the favorable 
evidence outweighs the unfavorable evidence-or that both are 
approximately evenly balanced, then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
his claim, his appeal must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Clearly, the veteran has disorders affecting both the 
cervical and lumbosacral segments of his spine (i.e., both 
his neck and low back).  This is apparent from the numerous 
diagnoses that have been made since May 1987, when he last 
worked ending a 30-year career as a truck driver.  The Social 
Security Administration (SSA) awarded him disability 
benefits-in part, because of the severity of his cervical 
and lumbosacral disorders, and he recently underwent low back 
surgery in September 2000 involving a L4/5 decompression with 
L4/5 laminectomy and a partial facetectomy.  He has both 
degenerative disc disease and osteoarthritis of the facets at 
the junction of L5/S1, status post the surgery.  So he has 
satisfied the requirement of submitting medical evidence 
showing a current diagnosis of the condition at issue, to 
confirm that he has it.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."); see, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

The outcome of this appeal, therefore, turns on the issue of 
whether there is sufficient medical evidence causally linking 
the veteran's current cervical and lumbosacral disorders to 
his service in the military-specifically, moving a patient 
in 1953 while working as a medic in Korea.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to his service personnel records-including his DD 
Form 214, the veteran indeed was a medic while in the 
military and received, among other medals and commendations, 
the Republic of Korea Presidential Unit Citation 
for his meritorious service in that capacity.  He also has 
submitted commendation letters from his commanding officers 
in his medical detachments, both while working at the 121st 
Evacuation Hospital in Korea and locally at the U.S. Army 
Hospital in Ft. Meade, Maryland.  So the type of injury 
alleged is factually consistent with the circumstances of his 
service, even though his SMRs are not available to actually 
document the injury or any treatment that he may have 
subsequently received in the aftermath of it.  See, e.g., 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); cf. Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  This, in turn, means the 
absence of his SMRs concerning that purported incident in 
service is much less significant than would ordinarily be the 
case.

Even assuming for the sake of argument, however, that the 
veteran sustained an injury during service in the manner 
alleged, there still are no actual objective clinical records 
during the years immediately after his discharge from the 
military showing that he either needed or obtained any 
follow-up medical treatment for ongoing problems with his 
neck or low back.  In fact, there is no objective 
medical indication that he experienced chronic, recurring 
symptoms following that purported injury in service until, at 
the very earliest, 1970, some 15 years after his discharge 
from the military.  And even then, his symptoms were not 
attributed to an injury in service, but instead, to an 
intercurrent on-the-job injury at his place of civilian 
employment.  According to his own account of the incident, 
using only his left arm and shoulder, he reached over and 
tried to catch a large motor that was falling, causing a 
severe jerk of his arm and shoulder.  He experienced 
immediate pain in his neck, shoulder and arm and considerable 
parathesias of his arm and fingers-eventually requiring a 
consultation with a neurosurgeon, Dr. Neill, who told him 
that he had a herniated disc in his neck.  Dr. Neill also 
recommended surgery, but the veteran refused.  He recounted 
all of this when seen about 17 years later, in October 1987, 
by another private physician, Jack L. Herring, M.D.  
Also when seen by Dr. Herring in 1987, the veteran 
acknowledged that he had lived with some pain in his neck and 
numbness in his arm since his intercurrent injury in 1970, 
and that, although his symptoms had improved somewhat insofar 
as the acuteness of the pain, he still had marked limitation 
of motion in his neck in all directions and considerable 
pain.

When discussing his other pertinent medical history with Dr. 
Herring in 1987, the veteran also said that he had had a low 
back problem since the late 1950s or the early 1960s-meaning 
dating back to when he was on active duty in the military, 
or at least very contemporaneous to that point in time (since 
his period of military service was from October 1952 to 
October 1955).  He also since has submitted several lay 
statements from his family (wife, brothers, sister, sister-
in-laws) and a friend, all reiterating as well that he had 
experienced low back symptoms virtually continuously during 
the years since service.  The specific symptoms he mentioned 
were pain on repeated flexing and bending, and he said that 
his low back "lock[ed] up" after stooping, bending, and 
lifting four or five times in succession, requiring that he 
take a break and rest before regaining any significant 
range of motion in his low back-particularly to do any 
strenuous activity.  He went on to note that he had 
experienced long-standing numbness in the first and second 
toes of his right foot, too.  His history of prolonged 
symptoms, along with the supporting statements from his 
family members and friend, address the issue of continuity of 
symptomatology following service.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997); Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995).  See also 38 C.F.R. §§ 3.303(b), 
(d).  And both he and those who submitted statements on his 
behalf, although laymen, can comment on such matters as 
visible discomfort they personally observed him experiencing 
during the years after service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (holding that it is error for the 
Board to require medical evidence to support the lay 
evidence).  But neither the veteran nor the several others 
who submitted lay statements on his behalf has the medical 
training and/or expertise to actually causally relate any of 
his diagnosed disorders to his service in the military.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Hasty v. Brown, 13 Vet. App. 230 
(1999).  So their various written statements and the 
veteran's oral testimony during his hearing have little to no 
probative value in this critically important latter respect.

After examining the veteran in October 1987, Dr. Herring 
diagnosed degenerative disc disease of the cervical segment 
of the spine, at C6/7, and back pain and numbness of the 
first and second toes of the right foot-which he suspected 
were due to a herniated lumbar disc.  Dr. Herring also 
indicated the veteran had minimal spina bifida occulta at L5 
and that he obviously could no longer work in his usual 
occupation of a truck driver because he had to 
load and unload the truck.  The veteran subsequently 
underwent another medical evaluation in January 1988, on 
referral, by the private neurologist Dr. Neill (who earlier 
had treated him in 1970 following his intercurrent, on-the-
job injury).  And the veteran reportedly only had experienced 
the neck and left arm pain since that intercurrent injury to 
the cervical segment of his spine.  Furthermore, although he 
also had experienced recurrent low back pain since the 1960s, 
even prior to that intercurrent injury in 1970, he said that 
he had been told his low back pain was due to a congenital 
lesion-referring to the spina bifida occulta at L5.  Dr. 
Neill further indicated, after observing the veteran during 
his current neurological evaluation, that he continued to 
experience neck and shoulder pain and limitation of motion 
and a stocking-glove type of hypesthesia, too, in addition to 
low back pain whenever he laterally flexed his neck or upper 
back to either side.  Dr. Neill therefore concluded, just as 
Dr. Herring recently had only a few months earlier, that the 
veteran was no longer employable as a truck driver because 
that occupation required him to load and unload the truck and 
any such rapid activity involving stooping and bending and 
lifting particularly precipitated his low back pain, 
requiring that he take a break and rest.  Dr. Neill sent a 
letter of his objective clinical findings to the veteran's 
primary care physician, C. Ralph Daniel, Jr., M.D.

The medical records from Drs. Herring and Neill, which were 
cited by the SSA in awarding the veteran disability benefits 
effective from May 1987, the month that he last worked, 
indicate that his cervical symptoms (i.e., his neck and left 
arm pain) were caused by his intercurrent on-the-job injury 
in 1970, and that his lumbosacral symptoms (i.e., his low 
back pain, possible lower extremity radiculopathy, etc.)-
even by his own account, were due to his congenital spina 
bifida occulta at L5.  This is especially important to note 
because neither of those doctors etiologically linked the 
veteran's cervical and/or lumbar symptoms to his service in 
the military, including any injury that he may have sustained 
in 1953 while moving a patient.  Moreover, service connection 
usually is expressly precluded, as a matter of law, 
for congenital defects such as spina bifida occulta.  See 
38 C.F.R. §§ 3.303(c), 4.9.  The only exception to this hard 
and fast rule is if there is medical evidence showing the 
pre-existing congenital defect was aggravated during service 
by "superimposed" disease or injury.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; see also VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
cf. VAOPGCPREC 11-99 (Sept. 2, 1999).

It also is otherwise significant that Drs. Herring and Neill 
gave their objective clinical impressions of the veteran's 
symptoms, including the cause of them, during late 1987 and 
early 1988, more than a year before he initially filed a 
claim with VA concerning his back in June 1989.  So there was 
no reason for them or, for that matter, the veteran to 
fabricate information concerning this critical issue.  The 
veteran's primary focus at that particular time was in 
establishing his entitlement to SSA benefits-not VA 
benefits, as evidenced by his statement to Dr. Herring at the 
very outset of his October 1987 medical evaluation that 
he needed a report to "help [him] get Social Security" 
since he had heard his claim for these benefits probably 
would be denied.  The statements from Drs. Herring and Neill 
obviously were enough to prevent this and, again, were in 
fact eventually cited by the SSA in favorably deciding the 
veteran's claim for disability benefits with that agency.  
But the same cannot be said of the more recent statements 
the veteran has submitted to support his claim with VA since 
all of them were prepared after he had filed his claim and, 
in fact, in certain instances, even were solicited by him.  
Consequently, these statements must be viewed more 
skeptically since the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The first statement of note was prepared on the veteran's 
behalf in January 1999 by a registered nurse, Cynthia 
Pulliam, RN.  She indicated that she had examined the veteran 
in November 1998 and found his current diagnosis of the back 
and neck to include cervical spondylosis, lumbar spondylosis 
with degenerative disc disease and spina bifida occulta at 
L5.  She went on to state that, in view of his past medical 
records and current examination, it was her opinion that 
these conditions as likely as not had their onset while he 
was on active duty in the military.  She also indicated that 
she reviewed the veteran's records with her instructor 
("preceptor") Dr. Robert McGuire who concurred with her 
opinion.  The statement from Nurse Pulliam, at least on its 
face, causally relates the conditions at issue 
to the veteran's military service.  Obviously then, this is 
very favorable to him.  But a more careful look at the origin 
of Nurse Pulliam's statement causes the probative value of it 
to decline significantly.

Although records confirm that Nurse Pulliam is indeed Dr. 
McGuire's assistant at University Orthopaedic Associates, and 
that she and him examined and treated the veteran during the 
time alleged, the actual records of the November 1998 
clinical consultation that she mentioned tell a considerably 
different story about both her and Dr. McGuire's opinions of 
the cause of the veteran's symptoms.  When they initially 
examined him in November 1998, he indicated that he was in 
the process of collecting data to apply for compensation from 
the VA, and he asked if the conditions at issue (those 
diagnosed) could be traced back to his time while he was on 
active duty.  Nurse Pulliam then responded by telling the 
veteran that:

[she] could not say for certainty (sic) 
that [they] did...[but] there is a 
possibility that his condition occurred 
or was exacerbated while he was in 
the military.

Equivocal statements such as "possibly" related to service 
are insufficient grounds to grant service connection.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'").  See also Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (A doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection.)  This is 
especially true in this particular case since Dr. McGuire 
also added his handwritten professional medical opinion in 
that very same record just after Nurse Pulliam's.  And while 
he agreed with her that the veteran's symptoms/signs were 
consistent with degenerative spondylosis, he also very 
readily acknowledged there was:

No way to say from exam standpoint that 
this was in any way initiated or 
exacerbated by his military service.

The blatant inconsistencies between what Nurse Pulliam 
reported in her January 1999 statement on the veteran's 
behalf, and what she and her preceptor Dr. McGuire actually 
earlier had concluded after their initial evaluation of the 
veteran in November 1998 are so telling that the probative 
value of her opinion is reduced considerably because of its 
inherent unreliability.  She said that she and Dr. McGuire 
had agreed on the cause of the veteran's symptoms, when, in 
actuality, they had not; in fact, while she left open the 
"possibility" of a causal relationship between the 
veteran's symptoms and his military service, Dr. McGuire on 
the other hand emphatically ruled this out.  So his opinion 
trumps hers since he is more qualified in the particular 
field of medicine at issue.  See Black v. Brown, 10 Vet. App. 
279 (1997) (an opinion may be reduced in probative value even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).

The only remaining medical evidence supporting the claim is 
an August 1999 statement from another private physician, R. 
S. Runnels, M.D.  After discussing the veteran's pertinent 
medical history and various diagnoses, Dr. Runnels 
pointed out that the history reported by the veteran in Dr. 
Runnel's records at least since 1987 was consistent in that 
he had maintained on multiple occasions that his pain had 
origins in the 1950s as he had no pain before he went in the 
military in his back and an injury while he was on active 
duty caused him to have back pain that he has had ever since.  
Dr. Runnels then said:

[i]t certainly is consistent that he had 
an injury causing a spondylosis at that 
time that has been persistent as well as 
some beginnings of facet arthropathy at 
that time.

Dr. Runnels more recently submitted another, addendum, 
statement in October 1999 reiterating his medical opinion, 
stating:

more than likely [the veteran's] 
persistent back pain since 1953 is 
related or at least exacerbated by the 
injury which he reported having while on 
active duty.

Dr. Runnels latter statement apparently was solicited by a 
veterans service officer with the specific intent of refuting 
the basis of the prior denials of the veteran's claim-that 
there was no evidence showing a nexus between his injury in 
service and his current back and neck problems.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); and Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  And although Dr. Runnel concluded 
favorably to the veteran's case, a VA physician who more 
recently examined the veteran in January 2001 did not.  The 
VA physician concluded, instead, that:

the present state of knowledge does not 
enable us to determine the exact cause of 
degenerative disc disease in a specific 
individual.  It is certainly possible 
that [the veteran] injured his back 
lifting patients in 1953 and that 
everything that happened after that was 
an aggravation of it.  It seems more 
likely to me that 30 years of lifting 
freight was more detrimental to his back 
than lifting patients for a four month-
interval [while in service].  The 
patient's current problems, I believe, 
are due to degenerative disc disease of 
L5-S1, and osteoarthritis of the L5/S1 
facets.

The VA physician attributed the veteran's current low back 
and neck symptoms to the repeated loading and unloading of 
freight as part and parcel of his 30-year career as a truck 
driver.  And, significantly, Drs. Herring and Neill 
essentially did as well when examining and treating the 
veteran several years earlier in 1987 and 1988.  Indeed, the 
veteran's inability to continue doing the necessary lifting 
as a truck driver was the very basis for his inability to 
continue working in that capacity and the resulting award of 
SSA disability benefits.  So inasmuch as the medical opinions 
of Drs. Herring, Neill, McGuire, and the VA physician are 
more consistent with the factual record-particularly since 
the veteran even clearly sustained an intercurrent on-the-job 
injury as a truck driver in 1970 and had a pre-existing 
congenital back defect even prior to that, their unfavorable 
medical opinions are far more probative than Dr. Runnels' and 
Nurse Pulliam's to the contrary.  Thus, the preponderance of 
the evidence is against the claim, so the benefit-of-the-
doubt doctrine does not apply, and the appeal must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding whether the veteran has an upper or low back 
disorder as a result of his service in the military, it is 
the Board's responsibility to weigh the evidence for and 
against the claim and decide where to give credit and where 
to withhold the same.  And in so doing, it is permissible for 
the Board to accept certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility, 
admittedly, is particularly difficult when medical opinions 
diverge, as in this case.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another. Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are for the reasons discussed above.  So while the 
Board may not totally ignore the favorable opinions of Nurse 
Pulliam and Dr. Runnels, both of whom have treated the 
veteran, the Board certainly is free to discount the 
credibility of their statements, so long as the Board 
provides an adequate explanation of the reasons and bases for 
doing this.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).


ORDER

The claim for service connection for a back disorder is 
denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

